Citation Nr: 1419309	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  10-08 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of service connection for tinnitus. 

2.  Entitlement to service connection for tinnitus. 

3.  Whether new and material evidence has been received to reopen the Veteran's claim of service connection bilateral hearing loss.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to May 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Certain evidence received since a March 1971 final rating decision denying service connection for tinnitus and for bilateral hearing loss raises a reasonable possibility of substantiating the claims. 

2.  The Veteran's tinnitus is causally related to noise exposure during his active duty service. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen claims of service connection for tinnitus and for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 38 U.S.C.A. § 3.156 (2013). 

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1101, 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

As a preliminary matter, the Board notes that a March 1971 rating decision denied service connection for an "ear condition" based on negative findings on VA examination in December 1970.  Although the March 1971 rating decision became final for failure to timely appeal, certain evidence made of record since that time goes to the underlying reason for the March 1971 denial; that is, lack of current disability.  VA audio examination in August 2009 shows hearing loss disability as defined by 38 C.F.R. § 3.385 as well as tinnitus.  This evidence constitutes new and material evidence to reopen both the tinnitus and hearing loss claims.  38 C.F.R. § 3.156. 

A Merits Analysis of Tinnitus

The Veteran contends he has tinnitus that is the result of acoustic trauma from being near artillery fire without proper hearing protection during active military service. 

Tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  Dorland's Illustrated Medical Dictionary 1930 (32nd ed. 2012).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

The record clearly shows that the Veteran served in combat in Vietnam.  He has offered statements regarding noise exposure during combat, and his assertions are consistent with the circumstances of his service. 

Post-service, the Veteran worked in the construction industry as an iron worker.  He also was exposed to recreational noise exposure while riding his Harley Davidson motorcycle.  However, the Veteran has maintained that the use of hearing protection was a job requirement and that he wears a helmet with ear protection when riding his motorcycle. 

In August 2009, the Veteran underwent a VA audiological examination and was diagnosed with bilateral sensorineural hearing loss.  The Veteran reported being exposed to the noise of Claymore mines, grenades, rockets and helicopters during service.  His military records show that he is in receipt of the Purple Heart.  He stated during the examination that the award was given for a rocket explosion which lifted him off his feet.  He reported that since this incident he has experienced a medium-intensity, periodic buzzing in his ears every morning, primarily in his left ear.  Despite the Veteran's reports, the examiner opined that the tinnitus the Veteran reports is not due to acoustic trauma in the service because his hearing was normal on exit with no significant threshold shift.  The examiner concluded that the Veteran's tinnitus was more likely the result of the noise exposure in occupational and recreational activities after the service.

As the Veteran served in combat, the provisions of 38 U.S.C.A. § 1154(b) apply.  He has reported experiencing periodic buzzing since the combat-related experience in Vietnam.  The Board finds no persuasive reason to find the Veteran's assertions in this regard not credible.  

After review of the evidence, the Board finds that service connection is warranted for tinnitus based on the competent and credible evidence that tinnitus began during service and has existed since.  The Board acknowledges that the record includes a negative nexus opinion from a VA examiner, which was based, in part, on the fact that there were no documented complaints of tinnitus in the Veteran's STRs.  However, the Veteran as a layperson is competent to report the symptoms of tinnitus which he has experienced since service.  As the Board finds the Veteran's assertions in this regard credible, service connection for tinnitus is warranted.

With regard to the tinnitus issue, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter dated in August 2009, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection.


ORDER

Entitlement to service connection for tinnitus is warranted.  To this extent, the appeal is granted. 


REMAND

The Board believes additional medical development is necessary regarding the remaining claims of service connection for hearing loss.  Although there is a negative August 2009 VA opinion regarding a nexus to service, the opinion does not appear to clearly address the significance, if any, of hearing acuity testing conducted as part of a VA examination in December 1970. 

A new VA opinion should be obtained to address whether or not the Veteran's hearing loss was caused by in-service noise exposure.  Detailed examination findings, including a rationale for all opinions reached, should be provided.  38 C.F.R. § 3.159(c)(4) . 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to determine the current nature and likely etiology of his bilateral hearing loss.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any indicated evaluations, studies, and tests should be conducted. 

Based on the examination and review of the record, the examiner is requested to provide the following information:

Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hearing loss is causally related to noise exposure during his combat service?

The VA examiner is requested to provide a thorough rationale for any opinion provided.  In doing so, the examiner should address the Veteran's in-service exposure to artillery fire and his reports of hearing loss in both ears since service, and the significance, if any, of the December 1970 VA examination.   For purposes of the opinion, the examiner is advised that the lack of evidence of hearing loss in service does not legally preclude a finding that later hearing loss is nevertheless causally related to noise exposure during service.  

2.  In the event the Veteran fails to report for the examination, the claims file should nevertheless be forwarded to an appropriate examiner for an opinion as requested above.

3.  The RO should then re-adjudicate the Veteran's hearing loss claim.  If the benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ALAN S. PEEVY	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


